United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1586
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Jerry Golliher

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                           Submitted: November 20, 2015
                               Filed: April 28, 2016
                                  ____________

Before SMITH, BYE, and BENTON, Circuit Judges.
                           ____________

SMITH, Circuit Judge.

       Jerry Golliher was convicted by a jury of attempted commercial sex trafficking
of a minor. He appeals, arguing that his counsel was ineffective and that the district
court1 should have admitted certain e-mails, provided the trial transcript to the jury

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
in response to a jury question, and stricken the prosecutor's allegedly improper
statements. We affirm.

                                    I. Background
       Law enforcement placed the following advertisement on a website: "Here for
the [Biker] Rally with 2 younger girls that are down for most anything. Age makes
no difference so don't be afraid to ask." Golliher responded to that Internet ad by e-
mail, not knowing that law enforcement had placed it as part of a sex-trafficking sting
operation. The officer who received Golliher's e-mail responded, "Bobbi is 13 almost
14 and Toni is 12. They both have experience and are good to go. Let me know what
you [think]." After an interchange that included age-regressed photos and a
discussion of price and a meeting location, Golliher, expecting to pick up Bobbi, met
undercover law enforcement. Golliher got out of his car and got into the car of the
undercover officer, whom Golliher believed to be Bobbi's pimp. When the officer
asked Golliher what he wanted, Golliher indicated that he was willing to pay the
discussed $150 for half an hour with Bobbi. The officer promptly arrested Golliher.
Golliher was charged with one count of attempted commercial sex trafficking of a
minor, in violation of 18 U.S.C. §§ 1591(a)(1), 1591(b)(1), and 1594(a).

        Before trial, the government sought to prohibit Golliher from introducing at
trial e-mails that he had previously exchanged with purported prostitutes in which he
rebuffed their services upon learning that they were underage. Golliher asserts that
the e-mails would have impacted the jury's deliberations significantly because they
showed that he was not interested in underage sex. The court excluded the e-mails as
hearsay. But the court and the prosecution recognized that Golliher might be
permitted to introduce the e-mails as a prior consistent statement should the
prosecution call into question whether the events took place. Golliher never recounted
the events surrounding those e-mails during his voluntary testimony nor offered the
e-mails for admission into evidence.



                                         -2-
      During the prosecutor's closing argument, he discussed the law of entrapment
and the elements of the crime of attempt. The prosecutor explained the entrapment
defense this way:

              Let's flip over to the next instruction, ladies and gentlemen.
      Instruction number 3. Entrapment. What . . . you have to decide is was
      the defendant willing to do this or did somebody have to talk him into
      it? Did somebody have to twist his arm? In this case, the evidence
      showed two things. The government proved beyond a reasonable doubt
      that the defendant was willing [on] August 2, 2013, to go out on to the
      Internet to try to obtain a young girl for sex in exchange for $150. The
      government proved beyond a reasonable doubt that nobody forced him
      to do it. Nobody forced him to do it. The government has to prove one
      of these two things. Not both, but the evidence shows that he willingly
      did it and the evidence shows that nobody forced him to do it. He did it
      all on his own. He knew what he was doing and he took those steps all
      on his own.

The prosecutor made the following statements about the crime of attempt:

      The other issue is whether or not there was a substantial step and
      whether or not he took that step. Ladies and gentlemen, we don't have
      to prove that he had sex, obviously, but we also don't have to prove that
      he would have had sex. It is up to you to decide whether a substantial
      step was made. And I would focus you on the section down here which
      is that it not be incompatible with innocence, yet it must be necessary to
      the consummation of the crime and to be of such a nature that a
      reasonable observer, viewing it in context, could conclude beyond a
      reasonable doubt that it was undertaken in accordance with a design to
      violate the statute. We don't have to prove that he would have done it;
      we have to prove that he took a substantial step to engage in commercial
      sex trafficking, not that at the end of the day that was what he wanted.
      That's not what we have to prove.




                                         -3-
The prosecutor also said the following on the same topic:

              And then the next story was, you know, I wouldn't have gone
      through with it; I was pushed into it. And then he agreed that he showed
      up, that he was the one who was chatting, that he showed up, and then
      he said, "But I didn't agree to it. I was just looking into it. I hadn't
      decided." Ladies and gentlemen, that is not a defense. If you decide that
      he took a substantial step enough at the moment that he was arrested, if
      that at that moment the substantial step had been made, then this case is
      done. It doesn't matter whether or not he was going—what he was going
      to do at his house.

     Also during closing argument, the prosecutor used the first-person pronouns
we and I in asking the jury to convict Golliher. The prosecutor concluded his
summation with the following:

             The government has proved [its] case, all of these elements that
      it was [not] an entrapment, beyond a reasonable doubt. And we ask that
      as you deliberate, we are confident as you deliberate, that you will agree
      the defendant is guilty beyond a reasonable doubt of going on to the
      Internet and attempting to solicit a minor for sex for $150 on August 2,
      2013. Thank you.

And the prosecutor ended his rebuttal this way:

      He's guilty of attempted commercial sex trafficking. Of every element
      that we are required to prove, he's guilty beyond a reasonable doubt and
      I ask you to find him as such. Thank you.

      After the jury retired to deliberate, the jury foreperson sent a note to the court
expressing confusion about the evidence:

      We have confusion on the age of Bobbi—being 13 or 14. There was an
      e-mail that stated she was 13 and the court proceedings stated Bobbi as
      14.

                                          -4-
The court responded:

             As a judge, I cannot comment on the evidence. It is your job as
      the jury to determine the facts. You need to rely on your own
      recollection of the evidence and unanimously agree beyond a reasonable
      doubt.

            This instruction should be taken together with the instructions I
      previously gave to you. The instructions must be considered as a whole.

      After the jury returned a guilty verdict, the district court entered a final
judgment of conviction. Golliher appeals. We have jurisdiction to review the
conviction pursuant to 28 U.S.C. § 1291.

                                   II. Discussion
       On appeal, Golliher argues that (A) his trial counsel provided ineffective
assistance of counsel; (B) the district court abused its discretion by not admitting
Golliher's e-mails under the residual exception to the hearsay rule; (C) the district
court plainly erred by not providing the trial transcript to the jurors in response to
their question; and (D) the district court plainly erred by not striking certain
statements that the prosecutor made to the jury.

                        A. Ineffective Assistance of Counsel
      Golliher argues that it is "readily apparent" that his trial counsel was ineffective
by not seeking to admit the allegedly exculpatory e-mails through the business
records exception to the hearsay rule under Rule 803(6) of the Federal Rules of
Evidence. He asserts that these e-mails contain conversations showing that he stopped
communicating with any purported prostitute once he learned that she was a minor.
Golliher used a Yahoo e-mail account. He reasons that these e-mails are Yahoo's
business records. As such, he argues that his attorney should have sought their

                                           -5-
admission with the help of a records custodian from Yahoo. He contends that his
attorney's failure to do so constituted ineffective assistance of counsel. We decline
to address this argument.

       "[W]e review claims of ineffective assistance of counsel on direct appeal only
in 'exceptional cases.'" United States v. Sanchez-Gonzalez, 643 F.3d 626, 628
(8th Cir. 2011) (citation omitted); see also United States v. Soriano-Hernandez,
310 F.3d 1099, 1105 & n.9 (8th Cir. 2002). One such exceptional case exists when
"the alleged error of trial counsel is 'readily apparent.'" Sanchez-Gonzalez,
643 F.3d at 628–29 (citation omitted). We decline to consider Golliher's argument
because he has not shown that his case is exceptional, warranting our examination of
his claim of ineffective assistance of counsel on direct appeal rather than through a
collateral attack in a habeas corpus action. It is not readily apparent that the e-mails
would have been admissible in the manner that Golliher contends. On this record, we
are unwilling to address Golliher's ineffective-assistance claim.

                      B. Residual Exception to the Hearsay Rule
       The district court concluded that Golliher's e-mails, which allegedly show him
rebuffing underage sex, were inadmissible under the residual exception to the hearsay
rule, Rule 807 of the Federal Rules of Evidence. Golliher argues that the e-mails are
admissible under the residual exception because they would have been more
probative than any other form of evidence on the matter. Because Golliher has failed
to provide us with any information with which to evaluate the probative quality of the
e-mails, we affirm.

       Rule 28(a)(8)(A) of the Federal Rules of Appellate Procedure requires an
appellant's argument section to include "citations to the . . . parts of the record on
which the appellant relies." "We have in the past . . . refused to consider arguments
not supported by proper [record] citations." Minn. Ass'n of Nurse Anesthetists v.
Allina Health Sys. Corp., 276 F.3d 1032, 1055 n.14 (8th Cir. 2002) (citation omitted).

                                          -6-
We may therefore refuse to consider a challenge to a district court's decision to
exclude evidence when the appellant fails to direct us to the part of the record that
contains the substance of the excluded evidence, especially when the substance is
necessary to evaluate admissibility under the Federal Rules of Evidence. See Cody v.
Harris, 409 F.3d 853, 860–61 (7th Cir. 2005) (declining to evaluate defendant's Rule
807 challenge because he had "not provided enough information to evaluate whether
[the Rule 807] criteria have been met").

      In this case, Golliher seeks to have certain e-mails admitted under the residual
exception to the hearsay rule. That exception provides as follows:

      Under the following circumstances, a hearsay statement is not excluded
      by the rule against hearsay even if the statement is not specifically
      covered by a hearsay exception in Rule 803 or 804:

      (1) the statement has equivalent circumstantial guarantees of
      trustworthiness;

      (2) it is offered as evidence of a material fact;

      (3) it is more probative on the point for which it is offered than any
      other evidence that the proponent can obtain through reasonable
      efforts; and

      (4) admitting it will best serve the purposes of these rules and the
      interests of justice.

Fed. R. Evid. 807(a) (emphasis added). We are unable to evaluate whether Golliher's
e-mails satisfy these requirements because Golliher has not presented their actual
substance in any manner, either by reproducing them in the briefs or appendix or by
providing record citations to them. The only record citation that Golliher provides is
to the pretrial conference where he asked the court to admit the e-mails and the court
excluded them. Golliher should have, at that time, complied with Rule 103(a)(2) of

                                          -7-
the Federal Rules of Evidence by "inform[ing] the court of [the e-mails'] substance
by an offer of proof." Without an offer of proof to preserve in the record the
substance of the excluded evidence, Golliher's arguments are left unsupported and
unpersuasive. For example, Golliher asserts without any citation to the record that
these e-mails are more probative than other evidence under the third prong of Rule
807. But we have no way of evaluating whether they are probative at all, let alone
whether their probative character outweighed other forms of available evidence such
as Golliher's own voluntary testimony. Accordingly, we decline to overturn the
district court's exclusion of these e-mails because Golliher has failed to adhere to the
requirements of Rule 28(a)(8)(A) of the Federal Rules of Appellate Procedure.

                               C. The Jury's Question
       During jury deliberations, the foreperson sent a note to the court expressing
confusion about whether the evidence showed that Bobbi was 13 or 14. In the note,
the foreperson observed that documentary evidence showed that she was 13 but
testimony had indicated that she was 14. The court replied, instructing the jurors to
rely upon their own recollection. Golliher argues that it was plain error for the court
not to offer the jurors the opportunity to review the relevant portions of the trial
transcript during their deliberations as part of its supplemental instruction. We
disagree.

        Because Golliher did not object to the court's supplemental instruction, we
review for plain error. United States v. Hansen, 791 F.3d 863, 870 (8th Cir. 2015)
(citing Fed. R. Crim. P. 30(d), 52(b)). Under this standard, Golliher must show "(1) an
error, (2) that was plain, (3) [that] affects substantial rights, and (4) the error seriously
affects the fairness, integrity or public reputation of judicial proceedings." Id.
(quotations and citations omitted).

      We have held that "[o]nly if it can be demonstrated that the failure to permit the
reading of requested testimony created unfairness to the defendant is the defendant

                                            -8-
entitled to have the jury informed as a matter of right." United States v. Bassler,
651 F.2d 600, 603 (8th Cir. 1981) (citation omitted). Golliher alleges that the
importance of the subject matter about which the jury expressed confusion renders
the court's failure to offer the transcript to the jury unfair. There is no doubt that the
jury's conclusion that Bobbi was 13 instead of 14 had a significant impact on his
sentence.2 But that does not make the district court's failure to offer the trial transcript
to the jury somehow erroneous or prejudicially unfair. Golliher has presented no
evidence from the trial transcript indicating that Bobbi was actually 14. The
government's brief quotes seven examples of trial testimony suggesting that Bobbi
was 13, not 14. Put simply, Golliher has failed to make the required showing that the
court's supplemental instruction constituted an error—plain or otherwise.

                             D. Prosecutorial Misconduct
       Lastly, Golliher argues that the district court plainly erred by failing to strike
alleged prosecutorial misconduct in the prosecutor's statements to the jury. First, he
argues that the prosecutor misstated the law of entrapment by repeatedly using the
phrase "nobody forced him to do it." Second, he argues that the prosecutor told the
jury that the government did not have to prove that Golliher intended to commit the
crime. Third, he argues that the prosecutor improperly vouched for Golliher's guilt by
using the personal pronouns I and we. Our review is for plain error because Golliher
did not object to any of these statements. See Hansen, 791 F.3d at 870 (citing Fed. R.
Crim. P. 30(d), 52(b)).

                     1. Misstatement of the Law of Entrapment
      Golliher first argues that the prosecutor misstated the law of entrapment by
equating persuasion with force. During his closing argument, the prosecutor said,


      2
        The government charged Golliher with violation of 18 U.S.C. § 1591. Under
that section, a defendant's minimum sentence increases from 10 years to 15 years if
the minor was below age 14.

                                            -9-
"The government proved beyond a reasonable doubt that nobody forced him to do
it. . . . The government has to prove one of these two things. Not both, but the
evidence shows that he willingly did it and the evidence shows that nobody forced
him to do it." Golliher reasons that the prosecutor's statements were improper. We
agree. Nevertheless, we affirm because these statements were harmless in light of the
court's correct instructions to the jury.

      The district court gave the following jury instruction on the law of entrapment:

            One of the issues in this case is whether the defendant was
      entrapped. The prosecution has the burden of proving beyond a
      reasonable doubt that the defendant was not entrapped [because] either:

             1. The defendant was willing to commit the crime of sex
             trafficking of a child before he was approached or contacted by
             law enforcement agents or someone acting for the government.

             Or 2. The government or someone acting for the government did
             not persuade or talk the defendant into committing the crime of
             sex trafficking of a child.

            If you find that the prosecution proved at least one of these two
      things beyond a reasonable doubt, then you must reject the defendant's
      claim of entrapment. If you find the prosecution failed to prove at least
      one of these two things beyond a reasonable doubt, then you must find
      the defendant not guilty.

(Emphasis added.) There is a discrepancy between the law of entrapment as instructed
by the court and as represented by the prosecutor. The second prong of the
entrapment instruction required the government to prove that it did not "persuade or
talk the defendant into committing the crime." But the prosecutor equated this
standard with something akin to arm twisting or force. The prosecutor said, "The
government has to prove one of these two things," "that the defendant was willing"

                                        -10-
or "that nobody forced him to do it." Such a discrepancy amounts to more than
inartful recitation of the standard; it eroded the presumption of innocence by lowering
the government's burden of proof. See Kellogg v. Skon, 176 F.3d 447, 451 (8th Cir.
1999).

       But improper statements alone do not warrant a new trial under plain-error
review. "In determining whether the prosecutor's argument rendered the trial unfair,
we consider the totality of the circumstances." Id. (citations omitted). Where the court
properly instructs the jury, defense counsel reinforces the court's instruction, and
there is no objection at trial, an improper statement of the law by the prosecutor does
not undermine the fairness of the trial. Id. In this case, Golliher has not asserted that
the court improperly instructed the jury. Indeed, his trial counsel openly approved of
the instructions, describing them as "just wonderful." And he admonished the jury not
to "underestimate the work that went into that by the Court and everybody else. . . .
[T]his is not a talking points memo. This is the law and the only way this system
works is if you follow the law and follow that oath."

       Moreover, the evidence in this case shows that Golliher was not persuaded or
talked into obtaining 13-year-old Bobbi for sex. Golliher drove to the predetermined
location, where he expected to meet Bobbi's pimp. He got out of his car and into the
undercover officer's car. The undercover officer asked Golliher what he was looking
for. Golliher replied, "Probably half [an hour]." When the undercover officer asked
Golliher if he had the money, Golliher pulled cash out of his pocket. Finally, Golliher
told the undercover officer, "I am not going to hurt her. I am not going to scare her.
I am a real gentle guy." In short, the prosecutor's improper statement of the law was
harmless because the evidence indicates that Golliher needed no persuasion. He did
not need to be talked into anything; he willfully sought to obtain 13-year-old Bobbi
for sex.

                                       2. Intent
       Golliher next argues that the prosecutor removed intent from the elements of
the crime. He points to two statements by the prosecutor. First, the prosecutor said,

                                          -11-
"We don't have to prove that he would have done it; we have to prove that he took a
substantial step to engage in commercial sex trafficking, not that at the end of the day
that was what he wanted." Second, the prosecutor said, "It doesn't matter whether or
not he was going—what he was going to do at his house." Golliher argues that these
statements are a misstatement of the law. We disagree.

       The context of these statements makes clear that the prosecutor was discussing
the substantial step required to find attempt. In that context, these statements were not
plainly improper. And because the court properly instructed the jury with respect to
the required element of intent, any impropriety was harmless. See Kellogg,
176 F.3d at 451.

                                       3. Vouching
       Golliher finally argues that the prosecutor improperly vouched for Golliher's
guilt. He points to the closing lines of the prosecutor's summation and rebuttal where
the prosecutor made the following two statements using the first-person pronouns we
and I: "[W]e are confident as you deliberate, that you will agree the defendant is
guilty beyond a reasonable doubt." And, "I ask you to find him" guilty. Golliher
argues that these statements show that the prosecutor "clearly inject[ed] personal
beliefs into the process." We disagree.

       "Although the use of [the first person by a prosecutor during arguments] has
been often criticized (and discouraged) by this court and others, it is not always
improper." United States v. Bentley, 561 F.3d 803, 811 (8th Cir. 2009) (citations
omitted). "It is only improper when it suggests that the government has special
knowledge of evidence not presented to the jury, carries an implied guarantee of
truthfulness, or expresses a personal opinion about credibility." Id. at 812 (citations
omitted). Moreover, we have held that passing use of the first person "is not plain
error if it is used 'to refer the jury to the government's evidence and to summarize the
government's case against the defendants.'" Id. (citation omitted).

                                          -12-
      In this case, the statements of which Golliher complains do not indicate
anything about the personal belief of the prosecutor. In both cases, the prosecutor is
urging the jury to consider the evidence and the elements of the crime and to find
Golliher guilty. Accordingly, these statements were not plainly improper.

                                  III. Conclusion
      For these reasons, we affirm Golliher's conviction.
                      ______________________________




                                        -13-